PER CURIAM.
Leslie Hall Putman, doing business as Lexington Tailors, has moved for an appeal from a judgment in the sum of $1,-081.39 plus penalty in favor of the Commonwealth of Kentucky ex rel. Division of Unemployment Insurance. The method of introducing the proof and the proof introduced leave much to be desired. After an examination of the record, the proof is considered sufficient to sustain the judgment. No prejudicial error is found.
The motion for an appeal is overruled and the judgment stands affirmed.